Order entered January 6, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-20-00701-CR

             RICHARD DOUGLAS MCCUTCHEON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. F15-71547-I

                                    ORDER

      Before the Court is appellant’s January 5, 2021 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by February 5, 2021.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE